IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CLENTIS E. LUCUSS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1982

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 10, 2014.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Clentis E. Lucuss, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Justin Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.